ORDER

PER CURIAM.
On June 22, 1994, movant, Norvell E. Knox, was delivered to the Missouri Department of Corrections to serve a ten-year sentence as a prior drug offender on the charge of possession of a controlled substance, § 195.202 RSMO Cum.Supp.1993 and a concurrent seven-year sentence as a prior and persistent offender on the charge of unlawful possession of a concealable firearm, § 571.070 RSMo 1986. On September 27, 1994, ninety seven days after delivery to the Department of Corrections, he filed a Rule 24.035 motion for post conviction relief.
The motion court dismissed the motion because it was filed too late. Rule 24.035(b) allows ninety days after delivery to the custody of the Department of Corrections to file a motion for post conviction relief. “The time limitations contained in Rules 24.035 and 29.15 are valid and mandatory.” Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). Dismissal of the motion was mandatory. An extended opinion would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).